DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, an electronic apparatus comprising: a power supply; a USB (Universal Serial Bus) interface configured to connect with a plurality of external devices and supply an electric power to each of the external devices connected with the USB interface, the plurality of external devices including a first device having a battery and a second device; and a controller configured to: when the first device and the second device are connected with the USB interface and the second device has a battery, determine whether the first device satisfies a first condition concerning charging of the battery of the first device, wherein the first condition includes a requirement that a first charge amount of the battery of the first device is smaller than a second charge amount of the battery of the second device by a first particular amount or more; and wherein the controller is further configured to: calculate the first charge amount at a time when it is determined whether the second condition is satisfied, by adding a time integration value of an electric power supplied to the first device via the USB interface to the first charge amount at a time when the first device is connected to the USB interface; and second condition is satisfied, by adding a time integration value of an electric power supplied to the second device via the USB interface to the second charge amount at a time when the second device is connected to the USB interface.
Regarding claims 2, 3, 6, and 8 – 12, the claims are dependent upon claim 1 and are therefore allowable.


Response to Arguments
Applicant’s arguments, see Arguments/remarks, filed 09/08/2021, with respect to claims 1-3, 6, and 8-12 have been fully considered and are persuasive.  The rejection of claims 1-3, 6, and 8-12 has been withdrawn. 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859